Name: 86/429/EEC: Commission Decision of 31 July 1986 authorizing the Portuguese Republic to introduce intra- Community surveillance of imports of motor-cycles originating in Japan which have been put into free circulation in one of the Member States (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  land transport;  Europe;  Asia and Oceania
 Date Published: 1986-08-28

 Avis juridique important|31986D042986/429/EEC: Commission Decision of 31 July 1986 authorizing the Portuguese Republic to introduce intra- Community surveillance of imports of motor-cycles originating in Japan which have been put into free circulation in one of the Member States (Only the Portuguese text is authentic) Official Journal L 243 , 28/08/1986 P. 0039*****COMMISSION DECISION of 31 July 1986 authorizing the Portuguese Republic to introduce intra-Community surveillance of imports of motor-cycles originating in Japan which have been put into free circulation in one of the Member States (Only the Portuguese text is authentic) (86/429/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the first paragraph of Article 115 thereof, Having regard to Commission Decision 80/47/EEC of 20 December 1979 on surveillance and protective measures which Member States may be authorized to take in respect of imports of certain products originating in third countries and put into free circulation in another Member State (1), and in particular Article 1 and 2 thereof, Whereas the abovementioned Decision requires Member States to have prior authorization from the Commission before introducing intra-Community surveillance of the imports concerned; Whereas the Portuguese Government has submitted an application to the Commission for such authorization in respect of motor-cycles originating in Japan falling under Common Customs Tariff heading No ex 87.09, NIMEXE code 87.09-10; Whereas Portugal maintains quantitative restrictions on imports of the products in question because of the economic difficulties facing the sector concerned in Portugal; Whereas, as a result, there are differences in the conditions governing the import of these products into the Member States and these differences are capable of causing deflections of trade; Whereas the Portuguese authorities have pointed out that, as a result of the abolition between Portugal and the Community of all quantitative restrictions and measures having equivalent effect concerning the movement of the products in question, there is a risk of trade in products originating in Japan being deflected through the other Member States towards Portugal; whereas such deflections are capable of aggravating the continuing difficulties affecting the sector concerned in Portugal thus putting at risk achievement of the objectives of the abovementioned trade measures; Whereas the Commission has examined the application of the Portuguese Government and this examination has shown that Portugal should be authorized to introduce intra-Community surveillance of motor-cycles originating in Japan and put into free circulation in the other Member States; Whereas, to this end, Portugal should be authorized until 31 December 1986, to make imports of motor-cycles originating in Japan subject to the issue, in accordance with the procedures described in Article 2 of Decision 80/47/EEC, of an import document, HAS ADOPTED THIS DECISION: Article 1 The Portuguese Republic is authorized to introduce, until 31 December 1986 and in accordance with Article 2 of Decision 80/47/EEC, intra-Community surveillance of the products listed below, originating in Japan. 1.2 // // // CCT heading No // Description // // // ex 87.09 NIMEXE code 87.09-10 // Motor-cycles with or without side-cars, powered by internal combustion engines, of a cylinder capacity of 50 cm3 or less // // Article 2 This Decision is addressed to the Portuguese Republic. Done at Brussels, 31 July 1986. For the Commission Carlo RIPA DI MEANA Member of the Commission (1) OJ No L 16, 22. 1. 1980, p. 14.